******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
  STATE OF CONNECTICUT v. TYRICE D. EDGE
                (AC 34903)
                  Alvord, Bear and Borden, Js.*
         Argued April 22—officially released May 20, 2014

  (Appeal from Superior Court, judicial district of
Waterbury, Damiani, J. [judgment]; Cremins, J. [motion
                to withdraw plea].)
  Carlos E. Candal, assigned counsel, for the appel-
lant (defendant).
   Emily Graner Sexton, special deputy assistant state’s
attorney, with whom, on the brief, was Maureen Platt,
state’s attorney, for the appellee (state).
                           Opinion

  PER CURIAM. The defendant, Tyrice D. Edge,
appeals from the judgment of the trial court dismissing
his motion to withdraw his guilty plea. The dispositive
question is whether the court improperly concluded
that it lacked jurisdiction to consider the merits of that
motion. We affirm the judgment of the trial court.
   The relevant facts are undisputed. In September,
2011, the defendant was arrested and charged with one
count of sexual assault in the first degree in violation
of General Statutes § 53a-70, one count of sexual assault
in the fourth degree in violation of General Statutes
§ 53a-73a, and one count of risk of injury to a child in
violation of General Statutes § 53-21. At the time of his
arrest, the defendant was on probation following his
2001 guilty plea to certain narcotics offenses, for which
he received a total effective sentence of fifteen years of
imprisonment, execution suspended after eight years,
with five years of probation.
   Pursuant to a plea agreement, the defendant on May
11, 2012, pleaded guilty, pursuant to the Alford doc-
trine,1 to one count of risk of injury to a child in violation
of § 53-21 (a) (2). At the plea hearing, the court thor-
oughly canvassed the defendant concerning his plea,
after which it accepted the guilty plea. When the defen-
dant then elected to waive his right to the preparation
of a presentence investigation and report, the court
proceeded to sentence the defendant, consistent with
the terms of the plea agreement, to a term of eighteen
years of incarceration, execution suspended after five
years, with ten years of probation.
   The defendant thereafter filed a motion to withdraw
that guilty plea on May 21, 2012. The court heard argu-
ment on the motion on June 27, 2012, during which
counsel for the defendant stated that ‘‘[e]ssentially,
there are two bases for the withdrawal of the plea. One
is that [the defendant] advises me that he was not aware
that he could not withdraw his plea once the plea was
accepted. Additionally, and more importantly, [the
defendant] wrote me a letter recently, indicating that
at the time that he entered the pleas he was under the
influence of some medication that was administered to
him at Walker Correctional Institution, that he suffered
from periods of anxiety, depression, confusion, delu-
sions, disorientation, and many other side effects, mak-
ing him unable to understand fully the ramifications of
the guilty plea.’’ After noting various affirmative
responses of the defendant and his counsel during the
plea canvass, the court ultimately concluded that it
lacked jurisdiction over the matter. Accordingly, the
court dismissed the motion to withdraw, and this
appeal followed.
  On appeal, the defendant claims that his plea ‘‘was
not knowingly and intelligently entered’’ in violation
of his right to due process. The state responds, as a
threshold matter, that the court properly determined
that it lacked jurisdiction to entertain the defendant’s
motion to withdraw. We agree with the state.
   A determination regarding a trial court’s subject mat-
ter jurisdiction is a question of law over which our
review is plenary. State v. DeVivo, 106 Conn. App. 641,
644, 942 A.2d 1066 (2008). It is well established that ‘‘the
jurisdiction of the sentencing court terminates once a
defendant’s sentence has begun, and, therefore, that
court may no longer take any action affecting a defen-
dant’s sentence unless it expressly has been authorized
to act.’’ Cobham v. Commissioner of Correction, 258
Conn. 30, 37, 779 A.2d 80 (2001). Likewise, Practice
Book § 39-26 provides in relevant part that ‘‘[a] defen-
dant may not withdraw his or her plea after the conclu-
sion of the proceeding at which the sentence was
imposed.’’ As our Supreme Court has explained, ‘‘once
a defendant’s sentence is executed, the trial court lacks
jurisdiction to entertain any claims regarding the valid-
ity of that plea in the absence of a statute or rule of
practice to the contrary.’’ State v. Das, 291 Conn. 356,
368, 968 A.2d 367 (2009); see also State v. Reid, 277
Conn. 764, 776 n.14, 894 A.2d 963 (2006) (‘‘Practice
Book § 39-26 merely recognizes the general or common-
law grant of jurisdiction, regulates the procedure by
which that jurisdiction may be invoked, and acknowl-
edges that, absent a legislative grant, jurisdiction does
not continue indefinitely, once invoked, but, rather, ter-
minates with the conclusion of the proceeding at which
the sentence is imposed’’). This bedrock principle
applies with equal force to motions to withdraw guilty
pleas predicated, like the one in the present case, on
an alleged deprivation of a defendant’s ‘‘constitutional
right to due process of law because his original plea
. . . was not knowing, intelligent and voluntary . . . .’’
State v. Dyous, 307 Conn. 299, 334–35, 53 A.3d 153
(2012). Bound by that precedent, we conclude that the
court properly determined that it lacked jurisdiction
over the defendant’s motion to withdraw his guilty plea.
   The judgment is affirmed.
  * The listing of judges reflects their seniority status on this court as of
the date of oral argument.
  1
    ‘‘Under North Carolina v. Alford, 400 U.S. 25, 91 S. Ct. 160, 27 L. Ed.
2d 162 (1970), a criminal defendant is not required to admit his guilt . . .
but consents to being punished as if he were guilty to avoid the risk of
proceeding to trial. . . . A guilty plea under the Alford doctrine is a judicial
oxymoron in that the defendant does not admit guilt but acknowledges that
the state’s evidence against him is so strong that he is prepared to accept
the entry of a guilty plea nevertheless.’’ (Internal quotation marks omitted.)
Johnson v. Commissioner of Correction, 285 Conn. 556, 558 n.2, 941 A.2d
248 (2008).